Order entered September 19, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00698-CV

                          PATRICIA STUCKENBERG, Appellant

                                               V.

                      SHERMAN HOUSING AUTHORITY, Appellee

                      On Appeal from the County Court at Law No. 1
                                 Grayson County, Texas
                          Trial Court Cause No. 2016-1-083CV

                                           ORDER
       Before the Court is appellant’s September 15, 2017 pro se motion for an extension of

time to file a brief. The clerk’s record has been filed. The reporter’s record is due October 5,

2017. Appellant’s brief will be due thirty days after the reporter’s record is filed. See TEX. R.

APP. P. 38.6(a)(2). Accordingly, we DENY appellant’s motion as premature.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE